Citation Nr: 1714319	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left orchiectomy (also claimed as left testicle injury).

4.  Entitlement to service connection for a prostate disorder.

5.  Entitlement to service connection for residuals of a left kidney injury.

6.  Entitlement to service connection for a bladder disorder.

7.  Entitlement to service connection for heart disease.

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for the claimed conditions.

The matter was previously remanded by the Board in November 2013 to provide the Veteran an opportunity to testify at a videoconference hearing before a Veterans Law Judge (VLJ).  A hearing was scheduled in August 2015, but the Veteran subsequently withdrew his request.  See March 2017 Appellant's Brief.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a bladder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left orchiectomy is not etiologically related to service.

2.  A prostate condition was not incurred in service.

3.  A left kidney condition was not incurred in service.

4.  Heart disease was not incurred in service.

5.  Hypertension was not incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left orchiectomy have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a left kidney disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for heart disease have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

A.  Left Orchiectomy

For reference, an orchiectomy is the excision of one or both testes.  See Dorland's Illustrated Medical Dictionary 1353 (31st ed. 2007).

The Veteran contends that he sustained a left testicle injury in service in 1963 that resulted in him having the testicle surgically removed after service in 1964.

With respect to element (1), a current condition, an October 2010 VA examination noted that the Veteran had his left testicle removed.  Therefore, that element has been satisfied.

With respect to element (2), an in-service incurrence, service treatment records document that the Veteran sought treatment in May 1963 for a strain.  He was diagnosed with a varicocele, which was treated with warmth and support.  For reference, a varicocele is a condition in males characterized my varicosity of the veins in the pampiniform plexus, forming a swelling that can feel like a "bag of worms."  It is accompanied by a constant pulling, dragging, or dull pain in the scrotum.  See Dorland's Illustrated Medical Dictionary 2053 (31st ed. 2007).

In June 1963, the Veteran reported that his varicocele caused pain whenever he stood or walked.  Surgical treatment was discussed, but it was decided that the condition was not for operation at that time.  These findings in service satisfy element (2).

However, element (3) has not been met.  The Veteran underwent a VA examination in October 2010.  He reported experiencing a "twisting" injury in service, and that he was told it caused a diminished blood supply to the left testicle.  About five or six months after his discharge, he had the testicle removed due to pain and swelling.  The examiner diagnosed a left orchiectomy in 1964 by history, but stated that she could not opine on etiology without resorting to speculation.  Specifically, she noted that the Veteran had evidence in service regarding a varicocele, but there was no post-operative report from 1964 to provide any detailed information as to why a left orchiectomy was performed.  Without this information, she could only speculate as to why the testicle was removed.

Inconclusive statements from doctors and examiners cannot be used to rule out a correlation between a current disorder and the Veteran's military service or service-connected disability.  Bloom v. West, 12 Vet. App. 185 (1999) (holding that speculative medical opinions are inadequate for rating purposes).  Rather, where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

Unfortunately, there is no other competent medical evidence linking the Veteran's left orchiectomy to his diagnosed varicocele in service.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between an orchiectomy and a varicocele falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Because element (3) has not been met, service connection for a left orchiectomy is not warranted.

B. Prostate Disorder and Left Kidney Disorder

Private treatment records document a history of benign prostate hypertrophy beginning in August 2004.  In June 2010, the Veteran was diagnosed with prostatitis.  Therefore, element (1) of service connection has been met for the prostate.

However, treatment records do not document a specific left kidney condition during the appeal period.  In July 2007, he was diagnosed with a right kidney stone and some tiny renal cysts, but this is not sufficiently proximate to the appeal period to constitute a "current" diagnosis, particularly when viewed alongside more recent treatment records which do not list a kidney condition, especially a left kidney condition, as part of the Veteran's active problems.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 n.4 (2013) (a determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance).

With respect to element (2), an in-service incurrence, the Veteran has asserted that the twisting injury he experienced in service, noted earlier, also resulted in disabilities of the prostate and left kidney.  However, service treatment records are negative for any findings relating to either the prostate or the left kidney.  In particular, those records which documented the Veteran's reported "strain" and subsequent treatment for a varicocele in 1963 did not include anything related to the prostate or kidney.  As discussed above, the Veteran does not have the necessary knowledge or expertise to diagnose a prostate or kidney condition in service.  As a result, the evidence is against a finding that a prostate or kidney condition was incurred during service.

In sum, element (1) has not been established for a left kidney condition, and element (2) of service connection has not been met for either claim.  Therefore, service connection for a prostate disorder or left kidney disorder is not warranted.


C.  Heart Disease and Hypertension

Private treatment records document a history of coronary artery disease beginning in 1995, with records from April 2012 continuing the diagnosis.  These records also establish a diagnosis of hypertension, which dates back to April 2004 based on the available evidence.  Therefore, current disabilities have been established for both claims.

The Veteran has asserted that he has heart disease and hypertension as a result of service.  However, service treatment records are negative for any complaints, treatment, or diagnoses of a heart condition or hypertension during service.  The Veteran's April 1963 separation examination was normal, and his blood pressure was measured at 108/64.  For VA purposes, hypertension means the diastolic blood pressure is predominantly 90mm. or greater, or systolic blood pressure is 160mm. or greater.  On the medical history report accompanying his separation examination, the Veteran denied a history of high blood pressure, chest pain, heart palpitations, and shortness of breath.

In a May 2011 statement, the Veteran's nephew, R.A.E., stated that the Veteran was admitted to the hospital for hypertension during active service.  However, as noted above, there is no record of such a hospitalization.  This lay statement, generated 48 years after the Veteran's discharge from service, is less probative than the medical records generated at the time of service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology).

Therefore, element (2) of service connection, an in-service incurrence, has not been established for either heart disease or hypertension, and service connection for those claims is not warranted.


II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters dated September 2010 and December 2010, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  Correspondence dated November 2010 indicates that records associated with his Social Security Administration (SSA claim) had been destroyed.

The Veteran was also provided with a VA examinations for his orchiectomy claim which contains a description of the history of the disability at issue, and documents and considers the relevant medical facts and principles.  Although the examiner was unable to offer an opinion with resorting to speculation, she explained that this was because records of the Veteran's 1964 orchiectomy procedure were not available for review.  Therefore, the opinion is adequate.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion).

Notably, in a January 2015 statement, the Veteran reported that he saw a Dr. C.H. for his testicular pain after service, but that these records were not available.

In sum, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Service connection for a left orchiectomy is denied.

Service connection for a prostate disorder is denied.

Service connection for a left kidney disorder is denied.

Service connection for heart disease is denied.

Service connection for hypertension is denied.


REMAND

Additional development is required before the remaining claims on appeal can be fully adjudicated. 

With respect to the Veteran's claim for hearing loss, he was afforded a VA examination in October 2010.  The examiner diagnosed bilateral hearing loss for VA purposes, but concluded that it was not related to active service because the audiometric findings from the Veteran's April 1963 separation examination were normal.  However, the provisions 38 C.F.R. § 3.385, which addresses hearing loss,  do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, the VA opinion is not adequate and a supplemental opinion is required.

With respect to the claim for tinnitus, the Veteran denied having the condition during his October 2010 VA examination.  However, in a May 2011 statement, he reported that he did not know what "tinnitus" meant when asked about it during the examination, and that he does experience ringing in his ears.  The Board notes that the Veteran claimed "bilateral tinnitus" in his September 2010 claim for benefits, and received several notice letters pertaining to that issue.  Nevertheless, as the supplemental opinion for hearing loss is already being obtained on remand, the examiner should address whether tinnitus is related to service.

With respect to the claim for a bladder disorder, post-service treatment records show the Veteran had a bladder outlet obstruction in February 2000.  He had additional bladder or urinary complaints and findings in July 2006, March 2007, and February 2010.  In addition, he was treated for urethral discharge and urethritis during service.  Therefore, he should be afforded a VA examination to determine the nature of his current bladder disability, and whether any such condition is related to his period of service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an audiologist or other appropriate VA examiner for a supplemental opinion as to the etiology of the Veteran's hearing loss and tinnitus.  The examiner should review the file and address the following questions:

A.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to service?

In answering this question, the examiner is notified that citing to normal audiometric findings at the time of the Veteran's separation from service, without any further explanation, is not a sufficient basis for finding that current hearing loss is not related to service.

Although the examiner must review the file, his/her attention is directed to the following evidence:

i.  A July 1960 enlistment examination noted a score of 15/15 bilaterally on whispered voice testing.  No pure tone thresholds were recorded.

ii.  An April 1963 separation examination noted pure tone thresholds of -10 decibels at the 500, 1000, 2000, 3000, and 4000 Hz frequencies for both ears.  Converting these findings to the ISO-ANSI standard results in thresholds of 5, 0, 0, 0, and -5 decibels at the above listed frequencies for both ears.  During the separation examination, the Veteran denied a history of ear trouble.

iii.  The Veteran worked in aircraft repair during service and his exposure to aircraft noise for that period is established.

iv.  An October 2010 VA examination diagnosed bilateral hearing loss for VA purposes.  The Veteran reported wearing hearing protection some of the time while in service, and denied and civilian noise exposure.

B.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is etiologically related to service?

Although the examiner must review the file, his/her attention is directed to the following evidence:

i.  Service treatment records contain no complaints, treatment, or diagnoses of tinnitus during service.  An April 1963 separation examination was normal, and the Veteran denied a history of any ear trouble.

ii.  An October 2010 VA examination shows the Veteran denied having tinnitus, but in a May 2011 statement, the Veteran indicated that he did not know what "tinnitus" meant when asked about it during the examination, and that he did have ringing in his ears.  Therefore, the examiner should assume that the Veteran currently has tinnitus.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current bladder disorder, if any.  The claims file should be made available to the examiner, who should indicate in his/her report that that the file was reviewed.  All indicated tests and studies should be completed.

The examiner must then provide address the following questions:

A.  What are the currently diagnosed bladder conditions?

B.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to service?

Although the examiner must review the file, his/her attention is directed to the following evidence:

i.  Service treatment records dated March 1961 show the Veteran was seen for a urethral discharge.  He tested positive for gonococcus.  He was prescribed a 4-day course of penicillin.

ii.  Service treatment records dated August 1961 show the Veteran was diagnosed with urethritis, acute, due to gonococcus.

iii.  An April 1963 separation examination was normal, and the Veteran did not report any urinary difficulties on the associated medical history report.

iv.  In February 2000, the Veteran was treated with Cardura for a bladder outlet obstruction.

v.  In July 2006, the Veteran reported frequent urination and burning.

vi.  Private treatment records from March 2007 include an assessment that the Veteran's symptoms seem to be due to overactive bladder.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

3.  Following completion of the above, readjudicate the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and a bladder disorder.  If any claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the issue(s) to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


